DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-14, 19, and 20 is the inclusion of a system for acquiring directional information about a geologic formation having at least one directionally sensitive nuclear magnetic resonance (NMR) assembly disposed at a borehole string including the a downhole component.  The borehole string is configured to be deployed in a borehole in an earth formation, the at least one NMR assembly including at least one magnet configured to generate a static magnetic field and at least one coil configured to generate an oscillating magnetic field.  The at least one NMR assembly is configured to perform an NMR measurement of at least one sector of a formation region.  A processing device is configured to receive NMR measurement data from the at least one NMR assembly, the processing device configured to perform: analyzing the NMR measurement data to estimate a parameter of the sector; determining a direction of the downhole component based on the estimated parameter; and steering the downhole component according to the determined direction.  This in combination with the rest of the limitations of the claims is found in all of claims 1-14, 19, and 20, but not disclosed nor suggested by the prior art of record.  



deploying a tool downhole component as part of a borehole string in a borehole in an earth formation, the tool downhole component including at least one directionally sensitive nuclear magnetic resonance (NMR) assembly, the at least one NMR assembly includes at least one magnet configured to generate a static magnetic field and at least one coil configured to generate an oscillating magnetic field; 
performing an NMR measurement of at least one sector of a formation region by the at least one NMR assembly, the NMR measurement generating NMR measurement data; 
analyzing the NMR measurement data to estimate a parameter of the at least one sector; and 
determining a direction of the downhole component based on the estimated parameter; and 
steering the downhole component according to the determined direction.
 This in combination with the rest of the limitations of the claims is found in all of claims 15-18, but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl